Judgment, Supreme Court, New York County (Thomas B. Galligan, J.), rendered October 6, 1988, convicting defendant, after jury trial, of robbery in the third degree and sentencing him as a predicate felon to a term of imprisonment of from 3 to 6 years, unanimously affirmed.
The subway car confrontation, during which defendant and his two companions intimidated the victim, seized his Walk*205man radio and headset, prevented his exit from the train, and threw the victim against the doors of the car, satisfied the requirement for a forcible taking (Penal Law § 160.00). Neither the prosecutor’s comments during summation nor the court’s instructions to the jury were preserved for appellate review by appropriate objection, but even if they had been, we would affirm. In particular, the defense theory that the victim had voluntarily surrendered his property without force, in order to avoid a confrontation, was patently absurd, and deserved to be characterized as such in the prosecutor’s summation. As for the court’s instructions on reasonable doubt, the adjuration that jurors be able to give a reason for their doubt if called upon to do so in the jury room was appropriate (People v Quinones, 123 AD2d 793), as a basic tenet of the jury deliberative process. Concur—Ross, J. P., Carro, Wallach and Rubin, JJ.